Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The instant application having application No. 17/019,601 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 09/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement have been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,795,582 B2 (hereinafter “the Patent”) in view of Khatri et al. “Khatri” (US 2009/0103444 A1)

1.	Claim 1 of instant application (Application No. 17/019,601) is compared to claim 1 of Patent No. 10,795,582 B2 in the following table:
Patent No. 10,795,582 B2   
Application No. 17/019,601
Claim 1:
 A data storage device, comprising: a 



and a control system configured to: 
receive, over a host PCIe link, write operations for storage of data by the data storage device; 
process the write operations against storage allocation information to apportion the data for storage among more than one of the storage drives based at least on processing the data against the storage allocation information to determine target storage drives to store the data; 
and transfer corresponding portions of the data to associated storage drives over corresponding drive PCIe interfaces.
Claim 1:
A data system, comprising: 

a multi-lane serial drive interface; 


and a control system configured to receive, over a host link, a write operation for storage of data, 

process a storage address of the write operation against storage allocation information to apportion the data for storage among more than one target storage drive, 



and transfer corresponding portions of the data to the target storage drives.



 “a multi-lane serial drive interface” (e.g., ¶¶ 0019-23; Fig. 1) connecting host to a plurality to plurality I/O or peripheral devices (e.g., storage drives) via multi-lane serial link (e.g., PCIe links).
Disclosures by the Patent and Khatri are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the Patent to include PCIe multi-lane serial links disclosed by Khatri.
The motivation for including the PCIe multi-lane serial links as taught by paragraph [0011] of Khatri is to reduce power consumption.
Therefore, it would have been obvious to combine teaching of Khatri with claim of the Patent to obtain the invention as specified in the claim.

Conclusion
The prior art made of record and not relied upon are as follows:
1.    Larson et al. (US 20090094401 A1).
2.    Peterson et al. (US 20110320690 A1).
3.    Wong et al. (US 8656117 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135

September 9, 2021